Citation Nr: 0634945	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1. Entitlement to service connection for a low back 
disability. 

2. Entitlement to service connection for a sleep disorder. 

3. Entitlement to service connection for fibromyalgia. 

4. Whether new and material evidence has been presented to 
reopen the claim of service connection for hypertension to 
include as secondary to service-connected diabetes mellitus. 

5. Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD).

6. Entitlement to a rating higher than 10 percent for a 
hiatal hernia with acid reflux disease. 

7. Entitlement to an effective date earlier than April 3, 
1992, for service connection for a hiatal hernia with acid 
reflux disease. 
REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1960 to October 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2002, February 
2003, and December 2003 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.  

In August 2004, the veteran appeared at a hearing before the 
undersigned then Acting Veterans Law Judge.  A transcript of 
that proceeding is of record. 

In February 2006, the Board advanced the case on the docket. 

In a decision in February 2006, the Board denied the 
application to reopen the claim of service connection for a 
stomach ulcer, and remanded the claim of service connection 
for a low back disability and the claim for increase for a 
hiatal hernia for further development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In September 2006, the veteran timely perfected an appeal of 
the issues of service connection for sleep disorder and 
fibromyalgia, and the new and material evidence claims for 
service connection for hypertension and a psychiatric 
disorder.  He also raised the issue of reopening the claim of 
service connection for a stomach ulcer, which was previously 
denied by the Board in February 2006.  This matter is 
referred to the RO for appropriated action. 

In November 1996, the Board referred the claim for an earlier 
effective date for the grant of service connection for a 
hiatal hernia, construing the veteran's statement in his 
substantive appeal, dated in August 1996, as a notice of 
disagreement.  In accordance with Manlincon v. West, 12 Vet. 
App. 238 (1999), this matter is remanded to the RO.  Also, 
the claims for service connection for a low back disability 
and the applications to reopen the claims for service 
connection for hypertension to include as secondary to 
service-connected diabetes mellitus and for a psychiatric 
disorder to include post-traumatic stress disorder are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1. A chronic sleep disorder is not currently shown.  

2. Chronic fibromyalgia is not currently shown.  

3. Considerable impairment of health due to the hiatal hernia 
with acid reflux is not shown.  


CONCLUSIONS OF LAW

1. A chronic sleep disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  

2. Chronic fibromyalgia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  

3. The criteria for a rating higher than 10 percent for a 
hiatal hernia with acid reflux disease have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2006).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with pre-adjudication VCAA notice 
by letter, dated in August 2000 as to the claim for increase, 
and later in August 2006.  He was given a pre-adjudication 
VCAA notice by letter, dated in August 2003, and later in 
August 2006, as to claims for service connection, which are 
addressed herein on the merits.  The veteran was notified of 
the evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  He was also 
asked to submit evidence, which would include that in his 
possession, in support of his claims.  The notices included 
the general provision for the effective date of the claims, 
that is, the date of receipt of the claims. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim, except for the claim for 
increase, and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini, supra (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim).  

To the extent that the VCAA notice on the degree of 
disability assignable came after the initial adjudications, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  However the 
procedural defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claims as he had the 
opportunity to submit additional argument and evidence.  The 
claim was then readjudicated following the content-complying 
notice as evidenced by the statement of the case and a 
supplemental statement of the case, both dated in August 
2006.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006). 

To the extent that the VCAA notice did not include the type 
of evidence to substantiate the claim for increase, at this 
stage of the appeal, when the veteran already has notice that 
the disability was not severe enough to warrant an increase, 
there is no reasonable possibility that further notice of the 
exact same information would aid in substantiating the claim, 
and any deficiency as to VCAA compliance regarding this 
claim, is rendered moot.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).


Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
records, VA records, and has afforded the veteran several 
examinations.  As there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Factual Background 

The service medical records, including the report of 
separation examination, contain no documentation of a sleep 
disorder.  The service medical records do show that in April 
1963 the veteran had flu-like symptoms, including an upper 
respiratory infection, myalgia, and chills.  The remainder of 
the service medical records do not contain any reference to 
fibromyalgia. 

After service, on VA examination in 1967, the veteran 
complained of insomnia.  There was no pertinent clinical 
finding or diagnosis.  

VA records, beginning in 1991 and up 2006, disclose that the 
veteran complained of difficulty sleeping (July 1992, July 
2003).  In March 2000, he complained of back, hip, and leg 
pain.  In July 2003, he complained of diffuse pain and joint 
pain, and the impression was probable fibromyalgia.  In June 
2005, the veteran gave a history of sleep apnea.  Neither a 
sleep disorder nor fibromyalgia appeared on the list of 
health problems from 2004 to 2006.  

On VA examination in October 2003, the veteran complained of 
trouble sleeping since he got of the military.  He also 
complained of joint and muscle pain.  After a review of the 
record and the physical examination, the examiner stated that 
the symptoms and findings do not support the diagnosis of 
fibromyalgia. 



Analysis 
Sleep Disorder 

After service, although the veteran complained of insomnia in 
1967 and difficulty sleeping in 1992 and 2003 and a history 
of sleep apnea in 2005, neither the service medical records 
nor VA records from 1967 to 2006 document a sleep disorder by 
clinical finding or diagnosis and there is no evidence of 
persistent or recurrent symptoms of a sleep disorder. 

In the absence of proof of a current sleep disorder, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

As for the veteran's statements about trouble sleeping since 
service, service connection cannot be granted if there is no 
present disability, and symptoms without medical evidence of 
a sleep disorder does not constitute a disability.  

As there is no favorable medical evidence of a current sleep 
disorder, the preponderance of the evidence is against the 
claim, and the benefit-of-the- doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Fibromyalgia 

While the veteran had myalgia in service, it was part of a 
symptom complex that was associated with the flu.  After 
service, in July 2003, the veteran complained of diffuse pain 
and joint pain, and the impression was probable fibromyalgia.  
On VA examination in October 2003 to determine whether the 
veteran had fibrmyalgia, the examiner stated that the 
symptoms and findings did not support the diagnosis of 
fibromyalgia.

As the VA medical opinion is the only pertinent medical 
evidence of record and as the evidence is uncontroverted, the 
Board finds that the veteran does not currently suffer from 
fibromyalgia.  In the absence of proof of current 
fibromyalgia, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Hiatal Hernia 

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes  
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular 

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The hiatal hernia with acid reflux disease is currently rated 
as 10 percent disabling under Diagnostic Code 7346.  The 
criteria for the next higher rating, 30 percent, are 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain productive of considerable impairment of 
health.  

Factual Background 

On VA examination in December 2002, the veteran stated that 
he took medication daily for his hiatal hernia.  He 
complained of acid reflux at night, occasionally episodes of 
numbness in his left arm, constant epigastric pain, 
heartburn, and difficulty swallowing.  There was no history 
of hematemesis or melena.  He had vomiting about once a month 
but it was not associated with nausea.  

On physical examination the veteran was in a fair state of 
health and there was no evidence of anemia.  His last blood 
count was normal.  His nutrition was adequate and he reported 
having lost some weight due to diabetes.  There were no areas 
of tenderness of palpation and no organomegaly on percussion.  
An upper gastrointestinal X-ray series revealed a small 
sliding hiatal hernia with moderate gastroesophageal reflux.  



In August 2004, the veteran testified that his hiatal hernia 
causes significant impairment in the functional use of his 
left arm due to pain, tingling, and numbness of the left arm.  
He testified that he was right handed but that the left arm 
symptoms were progressively worsening and that physicians had 
informed him that tests done on his arm indicated that there 
was some nerve damage which had the same tendencies as carpal 
tunnel syndrome.  He also had nocturnal acid reflux once or 
twice a month for which he took Prednisone. 

On VA gastrointestinal examination in May 2006, the veteran 
complained of intermittently severe gastrointestinal pain, 
occasional heartburn, vomiting, and regurgitation, and 
constant difficulty swallowing.  He also complained pain in 
the left side of his chest which occasionally was severe.  
The examiner noted that electrodiagnostic testing had 
revealed carpal tunnel syndrome. 

The examiner referred to radiological studies that showed 
normal swallowing, and no evidence of a hiatal hernia or 
reflux.  The examiner expressed the opinion that the 
veteran's symptoms were mild and did not cause a considerable 
impairment of health.  

Analysis

Although the veteran has several symptoms listed under the 
criteria for a 30 percent rating under DC 7346, such as, 
dysphagia, epigastric distress, pyrosis, and regurgitation, 
symptoms are not productive of considerable impairment of 
health as found by the VA examiner on examination in 2006. 

In absence of evidence of considerable impairment of health, 
the current symptomatology does not more nearly approximate 
or equate to the criteria for the next higher rating, 30 
percent.  



ORDER

Service connection for a sleep disorder is denied 

Service connection for fibromyalgia is denied.  

A rating higher than 10 percent for a hiatal hernia with acid 
reflux disease is denied.  


REMAND

On the claim of service connection for a low back disability, 
in a statement, dated in September 2006, the veteran 
identified additional evidence to support his claim. 

On the new and material evidence claims, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the 
VCAA notice in this addressed the underlying claims of 
service connection, there is no notice of the type of 
evidence necessary to substantiate the element of service 
connection that was found insufficient in the previous 
denial.  

On the claim for an earlier effective date, where, as here, a 
veteran files a notice of disagreement and a statement of the 
case has not been issued, the claim must be remanded.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, to the extent indicated, the case is remanded 
for the following action. 

1. Ask the veteran to either submit or 
specifically identify the medical records 
that support his claim of service 
connection for a low back disability. 



2. Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (In a new 
and material evidence claim, the notice 
must include notice of the evidence and 
information that is necessary to reopen 
the claim and the evidence and information 
that is necessary to establish the 
underlying claim for the benefit sought.).  
In the notice, clarify the basis for the 
prior denials of the claims for service 
connection hypertension and for a 
psychiatric disorder to include post-
traumatic stress disorder.  

3. After the above development, if 
additional medical evidence is obtained on 
the claim of service connection for a low 
back disability, determine whether the 
medical evidence is sufficient to decide the 
claim on the merits, and if the medical 
evidence is insufficient, develop the claim 
under the duty to assist. 38 C.F.R. 
§ 3.159(c). 

On the new and material evidence claims, 
determine whether the additional evidence, 
if any, is new and material. 

On the earlier effective date claim, issue a 
statement of the case.  The veteran must 
timely file a substantive appeal, if he 
wants to have the claim reviewed by the 
Board. 

4. If any claim is denied, furnish the 
veteran a supplemental statement of the case 
and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


